Citation Nr: 1600968	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of this specific benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that service connection is warranted for tinnitus.  He believes the ringing in his ears is attributable to exposure to loud noise during active service.  The Veteran asserted, during his November 2013 audiological examination, that the noise exposure occurred from explosions and aircraft noise during service.  In a January 2013 statement, the Veteran's representative linked the Veteran's tinnitus to his military occupational specialty of tractor scraper operator.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In this case, the Veteran satisfies the existence of the present disability standard for his tinnitus claim.  The Veteran reported that he has experienced ringing in the ears.  In November 2013, the Veteran underwent a VA audiological examination in connection with the claim and was diagnosed with tinnitus.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as tractor scraper operator and reflects service in Korea.  Thus, as the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

At the November 2013 VA examination, the Veteran reported tinnitus first began three years prior.  However, in other statements, such as in the Veteran's February 2011 application for benefits, he reported tinnitus onset during service.  This contention was also reiterated in a January 2013 statement from the Veteran's representative and in the January 2014 notice of disagreement.  Furthermore, in the January 2014 notice of disagreement, the Veteran's representative argued although the Veteran reported he began experiencing tinnitus 3 years prior to the November 2013 VA audiological examination, it was plausible that he misunderstood the question asked or was reporting some additional ear symptoms.  

Tinnitus is the type of condition that a lay person can identify. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted above, the Veteran reported tinnitus, a condition, which is capable of being observed and described by a layperson.  The Veteran is credible with respect to the majority of his assertions of experiencing tinnitus in service and since service.  The Board finds the Veteran's statements as to the onset of his tinnitus during service to be credible and his statements are accorded significant evidentiary weight.  The November 2013 VA examiner also noted the Veteran denied any post-military noise exposure.  Significantly, the November 2013 VA examiner also did not attribute the Veteran's tinnitus to a specific etiology or rule out that such was a result of acoustic trauma.  Moreover, the November 2013 VA examiner did not appear to consider that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board finds the Veteran's credible statements as to the onset of his tinnitus, are sufficient to outweigh the opinion of the examiner in the November 2013 VA examination report.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet.App. 258 (2015).  In this case, there is competent and credible evidence of continuity of symptomatology since service.

The Board finds that the Veteran is both competent and credible to report tinnitus in service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


